                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-669-FDW-DCK

 DONNA JOHNS, and PAMELA JEAN                       )
 FRICK, on behalf of themselves and all             )
 others similarly situated,                         )
                                                    )
                   Plaintiffs,                      )
                                                    )
    v.                                              )      ORDER
                                                    )
 ALLURA USA LLC, PLYCEM USA LLC                     )
 d/b/a ALLURA, PLYCEM USA, INC.,                    )
 ELEMENTIA, USA, INC., ELEMENTIA                    )
 S.A. de C.V.,                                      )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 47) filed by Scott C. Harris, concerning Harper T. Segui on

February 27, 2019. Harper T. Segui seeks to appear as counsel pro hac vice for Plaintiffs Donna

Johns and Pamela Jean Frick.      Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 47) is GRANTED. Harper T. Segui

is hereby admitted pro hac vice to represent Plaintiffs Donna Johns and Pamela Jean Frick.

         SO ORDERED.

                                           Signed: February 27, 2019
